In a proceeding pursuant to CPLR article 78 to (1) review a determination of the appellant Chancellor, dated January 23, 1974, which, after a hearing, terminated petitioner’s appointment as a probationary teacher of early childhood classes and (2) restore petitioner to her position, nunc pro tunc, with all salary and benefits attendant thereon, the appeal is from a judgment of the Supreme Court, Kings County, dated February 25, 1975, which granted the petition. Judgment modified, on the law, by (1) deleting so much of the first decretal paragraph thereof as follows the word "granted” and substituting therefor the following: "only to the extent that respondents are directed to pay petitioner one month’s salary (for a total of six months’ pay) for the school year 1973-1974, and petition otherwise dismissed on the merits” and (2) deleting the balance of the judgment. As so modified, judgment affirmed, without costs or disbursements. No fact findings were presented for review. The Chancellor’s determination to affirm the Community Superintendent’s recommendation that petitioner be denied permanent appointment is supported by substantial evidence. We agree with petitioner’s alternative contention that she is entitled to six months’ salary for a half year’s work and that there is now owing to her one month’s salary. Latham, Acting P. J., Damiani, Christ, Shapiro and Titone, JJ., concur.